United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
CORPS OF ENGINEERS, Huntington, WV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-881
Issued: July 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 4, 2013 appellant filed a timely appeal of a September 5, 2012 decision of the
Office of Workers’ Compensation Programs denying an oral hearing. Because over 180 days
elapsed between the most recent merit decision of July 11, 2011 to the filing of this appeal, the
Board lacks jurisdiction to review the merits of appellant’s case, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board on appeal on two occasions. On
October 27, 2004 appellant, then a 57-year-old structural ironworker, filed a Form CA-2 alleging
that on June 1, 2011 he developed carpal tunnel syndrome due to squeezing the trigger on a
torch, welding leads or pounding on metal with chipping hammers, sledge hammers and
vibration from jack hammers. OWCP accepted his claim for bilateral carpal tunnel syndrome on
December 17, 2004. On January 19, 2006 it denied appellant’s claim for a schedule award. The
Branch of Hearings and Review affirmed this decision on July 18, 2006. By decision dated
January 8, 2007, OWCP granted appellant a schedule award for eight percent permanent
impairment of his upper extremities. Appellant requested reconsideration and by decision dated
May 16, 2007, it denied modification of the January 8, 2007 decision. He appealed these
decisions to the Board and in a decision dated December 10, 2007,2 the Board found the case not
in posture for decision and remanded for further development of the medical evidence and
determination of appellant’s pay rate. In a decision dated March 28, 2008, OWCP found that
appellant had a total of eight percent impairment of his upper extremities and adjusted his pay
rate. Appellant appealed this decision and on February 6, 2009,3 the Board affirmed the extent
of the permanent impairment and remanded the case for further development of his appropriate
pay rate. The facts and circumstance of the case as set forth in the Board’s prior decision are
adopted herein by reference.
By decision dated July 11, 2011, OWCP denied appellant’s claim for compensation for
the period January 10 to July 24, 2004 and his request to repurchase leave from October 4, 2003
through March 20, 2004 on the grounds that he had not submitted sufficient medical evidence of
disability.
Appellant requested an oral hearing before an OWCP hearing representative on a form
dated August 10, 2011. The postmark was dated August 12, 2011. By decision dated
September 5, 2012, OWCP denied appellant’s request for an oral hearing as untimely filed. It
noted that his request for an oral hearing was not made within 30 days from the July 11, 2011
decision as the postmark was dated August 12, 2011. OWCP found that the case could equally
well be considered by requesting reconsideration and submitting additional new evidence.
LEGAL PRECEDENT
Section 8124(b) of FECA,4 concerning a claimant’s entitlement to a hearing before an
OWCP representative, states: “Before review under section 8128(a) of this title, a claimant ...
not satisfied with a decision of the Secretary ... is entitled, on request made within 30 days after

2

Docket No. 07-1867 (issued December 10, 2007).

3

Docket No. 08-1645 (issued February 6, 2009).

4

5 U.S.C. §§ 8101-8193.

2

the date of issuance of the decision, to a hearing on his claim before a representative of the
Secretary.”5
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.6 A claimant is entitled to a hearing or review of the
written record as a matter of right only if the request is filed within the requisite 30 days as
determined by postmark or other carriers date marking and before the claimant has requested
reconsideration.7 Although there is no right to a review of the written record or an oral hearing if
not requested within the 30-day time period, OWCP may within its discretionary powers grant or
deny a hearing when the request is untimely or made after reconsideration under section 8128(a).
ANALYSIS
In the instant case, OWCP properly determined that appellant’s August 12, 2011 request
for a hearing was not timely filed as it was made more than 30 days after the issuance of
OWCP’s July 11, 2011 decision. It therefore, properly denied his hearing as a matter of right.
OWCP then proceeded to exercise its discretion to determine whether to grant a hearing
in this case. It determined that a hearing was not necessary as the issue in the case could be
resolved through the submission of additional evidence in the reconsideration process.
Therefore, OWCP properly denied appellant’s request for a hearing as untimely and properly
exercised its discretion in determining to deny his request for a hearing as he had other appeal
options available.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for an oral
hearing was untimely and that he was not entitled to an oral hearing.

5

Id. at § 8124(b)(1).

6

20 C.F.R. §§ 10.617, 10.618.

7

J.J., Docket No. 13-21 (issued May 8, 2013).

3

ORDER
IT IS HEREBY ORDERED THAT the September 5, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 3, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

